Citation Nr: 9923821	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral optic 
atrophy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service, including service from March 
1973 to March 1976.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas. 


REMAND

The veteran seeks service connection for bilateral optic 
atrophy.  He contends in this respect that he was on active 
duty (no pay) orders when in April 1980 he was involved in a 
motor vehicle accident that resulted in the disability for 
which he seeks service connection.  Medical evidence 
associated with the claims file documents an injury during 
the time frame in question.  Statements and other evidence 
associated with the claims file reflect that the veteran was 
an officer in the Marine Corps reserves during the time frame 
in question and that he drilled regularly with his unit.  A 
September 1996 letter from a prior director of the Marine 
Corps Public Affairs Office and active duty advisor for 
Marine Public Affairs Reserve Unit (MTU-CA-16) reflects that 
in April 1980 the veteran provided assistance on a project.  
In addition, a March 1983 letter contained in the claims file 
reflects a determination that the veteran's defective vision 
rendered him no longer physically qualified for retention in 
the naval service.  

Any documentation of the drills performed by the veteran's 
unit and any documentation of active duty and inactive duty 
drills otherwise performed by the veteran would be relevant 
to a determination concerning the issue at hand.  In 
addition, the March 1983 letter contained in the claims file 
refers to a November 1982 letter from the Commandant of the 
Marine Corps identified as enclosure (1) which does not 
appear in the claims file.  The November 1982 letter may 
contain relevant information concerning the veteran's drill 
status during the time frame at issue.  Finally, any 
information concerning whether a line of duty investigation 
was performed in connection with the veteran's April 1980 
injury and whether the veteran is in receipt of retired pay 
would bear on the issue of the veteran's status at the time 
of the injuries in question.  Such information should also be 
obtained.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain documentation of 
the drills performed by the veteran's 
reserve unit during 1980 and any 
documentation of active duty and inactive 
duty drills otherwise performed by the 
veteran during his service in the 
reserves.  The RO should also provide 
Headquarters Marine Corps with a copy of 
the March 1983 letter from the Commandant 
of the Marine Corps and request a copy of 
the letter therein identified as 
enclosure (1)(a November 1982 letter from 
the Commandant of the Marine Corps).  The 
RO should request that Headquarters 
Marine Corps indicate whether a line of 
duty investigation was performed in 
connection with the veteran's injury in 
April 1980, whether the veteran was 
awarded retired pay in connection with 
his separation from the service, and 
whether Headquarters Marine Corps is 
otherwise in possession of information 
suggesting that the veteran was on active 
duty or inactive duty for training at the 
time of his injuries.  If a line of duty 
investigation was performed, a report of 
that investigation should also be 
provided.  

2.  If and only if information received 
by the RO reflects that the veteran was 
on active or inactive duty for training 
during the time frame in question, the 
veteran should be afforded an examination 
to ascertain the nature and etiology of 
any pertinent current disability.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










